Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Arguments filed 16 May 2022 have been fully considered, but are not persuasive. Regarding claim 1, the Office disagrees with applicant’s assessment. The ‘remapping’ claimed is performed at least at [0047] of Gao, where the grayscale of the original image data (grayscale picture) is altered based on the grayscale range detected (e.g., higher scale to lower scale and lower scale to higher scale). Therefore, Goa continues to read on the claims as presented. AS to the 112(f) interpretation, the amended claims fail to change the interpretation of the claims. With regard to the “remapping unit”, the “unit” remains to be a generic placeholder as the claim invokes 112(f), and is not identified within the specification exactly what it is. By amending claim 1, is applicant attempting to claim that the “data remapping unit” is not part of the mura compensation circuit? Such interpretation would seemingly be in conflict with [0024] of applicant’s PG Pub, where the data remapping unit is part of the mura compensation circuit – as it was originally claimed, but now seems to indicate it is separate. Clarification is requested.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a data remapping unit configured to perform remapping
in claims 1-20.
a restoring unit configured to restore
in claims 11-20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Because [0024 and 0040] of Applicant’s PG PUB provides that the data remapping unit, gain adjustment unit and mura compensation unit are part of the mura compensation circuit, such generic placeholder unit will be interpreted to be a circuit, denoting structure under 112(f). 
However, the a restoring unit of claim 11, fails to have a corresponding structure within the specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 re rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 11, the recitation of “a restoring unit configured to receive… and to provide…” appears to be unsupported by the specification. As discussed under 112(f) above, the generic placeholder “unit” fails to provide corresponding structure in the claim and/or specification to identify exactly what is performing the function of the restoring unit. Clarification is required. 
Claims 12-20 are rejected based on dependency. 
Claims 11-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the recitation of “a restoring unit configured to receive… and to provide…” renders the claim ambiguous. As discussed under 112(f) above, the generic placeholder “unit” fails to provide corresponding structure in the claim and/or specification to identify exactly what is performing the function of the restoring unit. Clarification is required. 
Claims 12-20 are rejected based on dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GAO (US 2022.005426).
Regarding claim 1, Gao disclose:
A driving apparatus for a display comprising: a data remapping unit configured to perform remapping on display data of a pixel having mura so that an original gray scale range of the display data has a changed gray scale range and to provide the display data having the changed gray scale range in which a highest gray scale of the original gray scale range is lowered to a first gray scale of the changed gray scale range and a lowest gray scale of the original gray scale range is raised to a second gray scale of the changed gray scale; and a mura compensation circuit configured to perform mura compensations on the display data having the changed gray scale range and to provide the display data on which the mura compensations have been performed (see Fig. 1, 4, 5; [0046-0047, 0083, 0087]; where data is remapped (compute and compensate unit) such that the grayscale of the original data is changed from a higher grayscale to a lower first level grayscale, and a lower grayscale to a higher second value from the original value; where the compensating unite is to compensate mura for pixels of the display).
Regarding claim 9, the rejection of claim 1 is incorporate herein. Goa further disclose:
the mura compensation unit selectively performs the mura compensations in response to a preset control signal (see [0049]; timing controller to compute compensation value)
Regarding claim 10, the rejection of claim 1 is incorporate herein. Goa further disclose:
the data remapping of the remapping unit and the mura compensations of the mura compensation unit are selectively performed in response to a preset control signal (see [0046-0047, 0049, 0083, 0087])

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (a), set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/Primary Examiner, Art Unit 2621